Johnson & Laws, LLC
Attorneys at Law
648 Plank Road, Suite 204                                                            Gregg T. Johnson
Clifton Park, New York 12065                                                                   Partner
518.490.6428 phone                                                                 518.490.6413 direct
518.616.0676 fax                                                               gtj@johnsonlawsllc.com



                                                              March 8, 2019

VIA Electronic Filing

Hon. Lawrence E. Kahn, Sr. USDCJ
USDC Northern District of New York
James T. Foley U.S. Courthouse
445 Broadway, Room 424
Albany, New York 12207

Re:     Christian Fellowship Centers of NY v. Village of Canton
        Civil Case No.:      Civil Case No. 8:19-cv-00191

Dear Judge Kahn:

       As counsel for Defendant, the Village of Canton, New York, I write in response to the
March 7, 2019 letter submitted by Plaintiff’s counsel (Dkt. No. 15) in connection with Plaintiff’s
motion for a Preliminary Injunction (Dkt. No. 13) also filed on March 7, 2019, and the Court’s
Text Order issued today (Dkt. No. 16). As the Court’s docket reflects, this action was
commenced 25 days ago on February 11, 2019 (Dkt. No. 1) and my office accepted service
(pursuant to Rule 4) on February 22, 2019. Accordingly, the Village’s Answer or Rule 12
motion in response to Plaintiff’s Verified Complaint is due to be filed on or before April 16,
2019 (Dkt. No. 12).

        As an initial matter, we have no opposition to Plaintiff’s counsel appearing for any hearing
or oral argument on the pending motion via phone – although I anticipate being in Court to respond
to same.

        As to the briefing schedule and timing or date of any hearing or oral argument Your Honor
schedules, I respectfully request the Court consider the following: (a) our client is a small remote
Village located more than 200 miles from my office which obviously introduces some logistical
hurdles in marshalling evidence we have a right to present to Court; (b) as lead counsel my
schedule includes a number of commitments in the next two weeks (March 13, 2019 50-h
examination in Sullivan County; March 14, 2019 oral argument before the Court of Appeals for
the 2nd Circuit; March 22-24, 2019 out-of-state travel). In light of the positive nature of the
injunction Plaintiff is seeking, the fact that the Village has yet to be heard in this action, and my
Johnson & Laws, LLC
Civil Case No. 8:19-cv-00191
March 8, 2019
Page 2



other out-of-office commitments, I respectfully request that the Village be afforded at least one
additional wee (i.e., March 21, 2019 instead of March 14, 2019) to respond to the pending motion,
and that the Court not schedule a return date/hearing or oral argument date accordingly.

        Thank you in advance for your consideration

                                                           Respectfully submitted,

                                                           JOHNSON & LAWS, LLC

                                                            S/
                                                           Gregg T. Johnson Bar No. 506443
                                                           gtj@johnsonlawsllc.com

GTJ:lmg
Cc:   John K. Collins, Esq.
      John W. Mauck, Esq.
      Sorin A. Leahu, Esq.
      Gerald J. Ducharme, Village Attorney
